UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-7089


ADRIAN ROBINSON,

                Plaintiff - Appellant,

          v.

BARACK OBAMA, President of the United States; LEON PENETTA,
C.I.A. Director; JANET NAPOLITANIO, Head of Homeland
Security,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:11-cv-00808-TSE-TRJ)


Submitted:   November 17, 2011            Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adrian Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adrian   Robinson   appeals   the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).        We have reviewed the record and find that

this appeal is frivolous.           Accordingly, we dismiss the appeal

for the reasons stated by the district court and deny Robinson’s

motion   to    appoint   counsel.     We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED




                                      2